Citation Nr: 0525682	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-37 536	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for manic depression.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1980, with two years, six months, and eighteen days 
of prior unconfirmed dates of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran perfected his appeal for service connection for 
manic depression by submitting a VA Form 9 in October 2004.  
On his VA Form 9, the veteran indicated that he wanted to 
have a hearing before a member of the Board at the RO.  In 
November 2004 the veteran again requested a Board hearing and 
indicated that he wanted it to be held at the Indianapolis 
RO.  In May 2005, the veteran again requested the opportunity 
to personally appear before a member of the Board.  However, 
the veteran's claim has been certified to the Board without 
the veteran having been provided the opportunity to testify 
at a Travel Board hearing.  

Accordingly, this case is REMANDED to the RO for the 
following development:

Schedule the veteran, in accordance with 
the docket number of this case, for a 
Travel Board hearing before a Veterans 
Law Judge, unless otherwise indicated.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


